Howell, J.
The defendant having been fouijfrlguilty of attempting to *795bribe a witness and sentenced to hard labor in the State Penitentiary for the term of two years, appealed. He urges before us his motion in arrest of judgment, based on one made in another case, “ challenging the array for the reason that the parish judge was absent from the parish at the time said array was drawn, and the said parish judge did not assist in drawing the aforesaid jury,” which motion was sustained in the said case, and the case continued on the application of the district attorney pro tem., to save the expense of drawing another jury, which, it is contended, admitted the incapacity and illegality of the jurors, and the consent of the State and counsel can not make valid the jury that was illegally drawn.
It is manifest that the defendant can not avail himself of a proceeding in another and different case. He should himself have made the objection (if it existed) at the proper time, and not acquiesced in the drawing, and after judgment urged an objection, as he did. He can not take the chances of a trial and then object.
Judgment affirmed.